                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


CHILO HERNANDEZ,

                      Plaintiff,

               v.                                           CASE NO. 19-3095-SAC

CORIZON, INC., et al.,

                      Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Chilo Hernandez is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why Counts 1, 7, 8, 9 and 10 of his

Complaint should not be dismissed due to the deficiencies that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

incarcerated at the Hutchinson Correctional Facility in Hutchinson, Kansas (“HCF”). The Court

granted Plaintiff leave to proceed in forma pauperis. On June 11, 2019, the Court entered an

Order (Doc. 6) staying this case pending dismissal of Plaintiff’s state court action. On August 12,

2019, Plaintiff filed a Motion to Lift Stay (Doc. 7) stating that his state court case has been

dismissed. The Court will grant the motion and lift the stay in this case.

       Plaintiff alleges that Defendants failed to provide him with proper medical care. Plaintiff

brings his claims under § 1983 and asks the Court to exercise supplemental jurisdiction over his

state law claims for medical malpractice. Plaintiff alleges that he was diagnosed with Ulcerative

Colitis (“UC”) in 2013 while incarcerated at the Ellsworth Correctional Facility, and was

prescribed Colazal, which did not help with his symptoms. Sometime in 2014, Plaintiff was


                                                1
transferred to the Lansing Correctional Facility and was prescribed Sulfasalazine, which not only

did not help, but made his symptoms worse. After months of pain and suffering and experiencing

up to twenty bloody stools per day, Plaintiff was eventually put on a gluten-free diet, which helped

with his symptoms.

       Plaintiff was transferred to El Dorado Correctional Facility and around September to

December of 2016, Corizon employees took Plaintiff off of his gluten-free diet and refused to put

him back on the diet. Plaintiff then began to have stomach problems, including experiencing up

to eighteen bloody stools per day, mucus in his stools, irritable bowl syndrome, leaky gut,

dizziness, difficulty concentrating, and undigested food in his stools. On October 31, 2016, while

being seen by Dr. Sayeed, a Corizon employee, Plaintiff begged to be put back on the gluten-free

diet because it was the only thing that brought some kind of relief. Dr. Sayeed told Plaintiff that

he did not care, he was not going to do anything for Plaintiff, and he kicked Plaintiff out of the sick

call room.

       From September to November of 2016, Dr. Harod and Dr. Sayeed, both Corizon

employees, wanted to put Plaintiff back on Sulfasalazine. Plaintiff informed both doctors that he

had already been prescribed this drug and it made Plaintiff’s symptoms worse. Plaintiff begged

both doctors to put him back on a gluten-free diet. Both doctors refused to put him on the diet and

refused to prescribe a different medication. The doctors wanted to prescribe Sulfasalazine to

document the “trial and failure,” even though it had already been documented.

       Around December of 2016, a nurse at El Dorado Correctional Facility eventually put

Plaintiff back on the gluten-free diet. Plaintiff was later transferred to HCF, and around June or

July of 2017, Plaintiff was seen by Dr. Monir, who wanted to prescribe Colazal for Plaintiff.

Plaintiff informed him that it did not work and asked if he could try Entyvio or Humira.



                                                  2
Dr. Monir told Plaintiff that he had not been on Colazal before and to try it and if it did not work

then they would put Plaintiff on either Entyvio or Humira. Plaintiff had no choice but to take the

Colazal, knowing that it did not work before.         After a couple of weeks, Plaintiff started

complaining because he was having bloody stools, mucus in his stools, coughs early in the

morning, black outs, difficulty concentrating and focusing, irritable bowl syndrome, and many

other symptoms.

       Around September of 2017, Nancy Ciskey, ARNP, took Plaintiff off Colazal. Plaintiff

asked to be prescribed Entyvio or Humira for his UC. Ciskey looked at Plaintiff’s medical file

and told him that there is nothing in the file about a UC diagnosis and refused to prescribe Entyvio

or Humira. Plaintiff informed Ciskey of all of his symptoms, and she told Plaintiff that all she

could do was to give him allergy medication (for a cold) and heart burn medication.

       During November and December of 2017, Plaintiff sought treatment and was ignored and

not seen or referred to anyone for treatment. Plaintiff began having problems and started putting

in sick calls from September 13, 2018 to October 23, 2018. Plaintiff was prescribed a liquid diet

and was prescribed Prednisone from September 13 to September 26, 2018, which worked for

about a week, and then all of Plaintiff’s symptoms returned. Plaintiff began putting in more sick

calls, and on October 24, 2018, he was prescribed Imodium, a medication for diarrhea, which

Plaintiff declined.

       On October 29, 2018, Plaintiff was seen by ARNP Ciskey, who sent Plaintiff to the clinic

for twenty-four hours to do lab work and take stool samples. On October 20, 2018, Dr. Monir

took Plaintiff’s vital signs and told Plaintiff he would be putting Plaintiff on medication, but he

never did. Plaintiff began experiencing problems again and was seen by Ciskey on December 14,

2018. She prescribed Prednisone again, which brought Plaintiff no relief. On February 21,



                                                 3
2019, Plaintiff was sent to a doctor for a colonoscopy. The next day, Plaintiff was again

prescribed Balsalazide/Colazal, a medication that has never worked. He took it for three days, his

symptoms returned, and he asked to be taken off the medication. On March 13, 2019, Plaintiff

was forced to go to the clinic by Dr. Monir, who wanted to force Plaintiff to take Colazal again.

Plaintiff declined the medication. For years Plaintiff has suffered physical pain and emotional

pain, and has made numerous attempts to receive treatment for his UC.

       Plaintiff names as Defendants Corizon, Inc., Doctor Monir and ARNP Ciskey. Plaintiff

seeks declaratory relief, injunctive relief, compensatory damages, and punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise



                                                 4
a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did it;

how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a

plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico,

113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in



                                                   5
this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Eighth Amendment - Denial of Medical Care

       The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the inference



                                                  6
could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,

429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and difference

of opinion between a physician and a patient does not give rise to a constitutional right or sustain a

claim under § 1983).

       The Court finds that the proper processing of Plaintiff’s medical claims cannot be achieved

without additional information from appropriate officials of HCF. See Martinez v. Aaron, 570

F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991).

Accordingly, the Court orders the appropriate officials of HCF to prepare and file a Martinez

Report. Once the report has been received, the Court can properly screen Plaintiff’s claims under

28 U.S.C. § 1915.

       2. Statute of Limitations

       Plaintiff alleges in Counts 7, 8, 9 and 10, that he was denied proper medical care from

September to December of 2016. The statute of limitations applicable to § 1983 actions is

determined from looking at the appropriate state statute of limitations and tolling principles. See

Hardin v. Straub, 490 U.S. 536, 539 (1989). “The forum state’s statute of limitations for personal

injury actions governs civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas,

that is the two-year statute of limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch.

Dist. 501, Topeka Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations omitted). The same

two-year statute of limitations governs actions under 42 U.S.C. § 1985. See Alexander v.



                                                  7
Oklahoma, 382 F.3d 1206, 1212 (10th Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004),

cert. denied, 544 U.S. 1044 (2005).

        While state law governs the length of the limitations period and tolling issues, “the accrual

date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S. 384, 388

(2007). Under federal law, the claim accrues “when the plaintiff has a complete and present cause

of action.” Id. (internal quotation marks and citation omitted). In other words, “[a] § 1983

action accrues when facts that would support a cause of action are or should be apparent.” Fogle

v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation omitted),

cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by an indigent

plaintiff if it is patently clear from the allegations as tendered that the action is barred by the statute

of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007); Hawkins v.

Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

        It plainly appears from the face of the Complaint that Plaintiff’s claims in Counts 7, 8, 9

and 10, are subject to dismissal as barred by the applicable two-year statute of limitations.

Plaintiff filed his Complaint on May 20, 2019. Plaintiff’s alleged violations in those Counts

occurred in September through December of 2016. It thus appears that any events or acts of

Defendants taken in connection with Plaintiff’s claims in those Counts took place more than two

years prior to the filing of Plaintiff’s Complaint and are time-barred. See Fratus v. Deland, 49

F.3d 673, 674-75 (10th Cir. 1995) (district court may consider affirmative defenses sua sponte

when the defense is obvious from the face of the complaint and no further factual record is

required to be developed). Plaintiff has not alleged facts suggesting that he would be entitled to

statutory or equitable tolling. Plaintiff should show good cause why Counts 7, 8, 9 and 10, should

not be dismissed as barred by the statute of limitations.



                                                    8
       3. Defendant Corizon, Inc.

       Plaintiff names Corizon, Inc. as a defendant. Plaintiff’s § 1983 claim against Corizon is

set forth in Count 1 of his Complaint. In the Tenth Circuit, “to hold a corporation liable under

§ 1983 for employee misconduct, a plaintiff must demonstrate the existence of the same sort of

custom or policy that permits imposition of liability against municipalities under Monell.”

Wishneski v. Andrade, 572 F. App’x 563, 567 (2014) (unpublished) (citations omitted).

Plaintiff’s § 1983 claim against Defendant Corizon, Inc., is subject to dismissal because Plaintiff

has not alleged the requisite causative custom or policy. Plaintiff should show good cause why

Count 1 should not be dismissed.

       4. Motion for Preliminary Injunction

       Plaintiff filed a Motion for Preliminary Injunction (Doc. 4), asking the Court to ensure that

he receives proper medical care. Plaintiff relies on the facts set forth in his Complaint and states

that he was diagnosed with UC in 2013, and the two medications that Defendants keep prescribing

have not worked or have made his symptoms worse. Plaintiff alleges that despite years of

complaining to Defendants, they refuse to take a different course of treatment.

       To obtain a preliminary injunction, the moving party must demonstrate four things: (1) a

likelihood of success on the merits; (2) a likelihood that the movant will suffer irreparable harm in

the absence of preliminary relief; (3) that the balance of the equities tip in the movant’s favor; and

(4) that the injunction is in the public interest. Little v. Jones, 607 F.3d 1245, 1251 (10th Cir.

2010). “[A] showing of probable irreparable harm is the single most important prerequisite for

the issuance of a preliminary injunction.” Dominion Video Satellite, Inc. v. Echostar Satellite

Corp., 356 F.3d 1256, 1260 (10th Cir. 2004).




                                                  9
        A preliminary injunction is “an extraordinary remedy that may only be awarded upon a

clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res. Def. Council,

Inc., 555 U.S. 7, 22 (2008). A preliminary injunction is appropriate only when the movant’s right

to relief is clear and unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005).

Moreover, a federal court considering a motion for preliminary injunctive relief affecting the

conditions of a prisoner’s confinement must give “substantial weight to any adverse impact on

public safety” and on prison operation.         18 U.S.C. § 3626(a)(2).     Finally, a mandatory

preliminary injunction, such as the one sought by Plaintiff, which requires the non-moving party to

take affirmative action, is disfavored and therefore requires the moving party to make a heightened

showing of the four factors above. Little, 607 F.3d at 1251. Because preliminary injunctions

and TRO’s are drastic remedies—“the exception rather than the rule—plaintiffs must show that

they are clearly and unequivocally entitled to relief.” Adrian v. Westar Energy, Inc., No.

11-1265-KHV, 2011 WL 6026148, at *3 (D. Kan. 2011) (citations omitted).

        The Court finds that Plaintiff has not met his burden to make a heightened showing that

entry of a preliminary injunction is warranted; he has not demonstrated a likelihood of success on

the merits such that his right to relief is clear and unequivocal. The Court has found that the

proper processing of Plaintiff’s claims cannot be achieved without additional information from

appropriate officials of HCF. Accordingly, the Court is ordering the appropriate officials of HCF

to prepare and file a Martinez Report. Once the report has been received, the Court can properly

screen Plaintiff’s claims under 28 U.S.C. § 1915.

        IT IS THEREFORE ORDERED THAT Plaintiff’s Motion to Lift Stay (Doc. 7) is

granted, and the stay in this case is lifted.




                                                 10
          IT IS FURTHER ORDERED that Plaintiff is granted until October 4, 2019, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Counts 1, 7, 8, 9 and 10 of Plaintiff’s Complaint should not be dismissed for the reasons stated

herein.

          IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (Doc. 4)

is denied.

          IT IS FURTHER ORDERED that:

          (1)    the clerk of the court shall prepare waiver of service forms for Defendants pursuant

to Rule 4(d) of the Federal Rules of Civil Procedure, to be served upon Defendants at no cost to

Plaintiff. The report required herein shall be filed no later than sixty (60) days from the date of

this order, unless the time is extended by the Court. The answer or other responsive pleading shall

be filed thirty (30) days after the Martinez report is filed.

          (2)    Officials responsible for the operation of HCF are directed to undertake a review of

the subject matter of the Complaint:

                 a.      To ascertain the facts and circumstances;

                 b.      To consider whether any action can and should be taken by the institution to

          resolve the subject matter of the Complaint; and

                 c.      To determine whether other like complaints, whether pending in this Court

          or elsewhere, are related to this Complaint and should be considered together.

          (3)    Upon completion of the review, a written report shall be compiled which shall be

filed with the Court and served on Plaintiff. The KDOC must seek leave of the Court if it wishes

to file certain exhibits or portions of the report under seal or without service on Plaintiff.

Statements of all witnesses shall be in affidavit form. Copies of pertinent rules, regulations,



                                                  11
official documents, and, wherever appropriate, the reports of medical or psychiatric examinations

shall be included in the written report. Any recordings related to Plaintiff’s claims shall also be

included.

       (4)     Authorization is granted to the officials of HCF to interview all witnesses having

knowledge of the facts, including Plaintiff.

       (5)     No answer or motion addressed to the Complaint shall be filed until the Martinez

Report required herein has been prepared.

       (6)     Discovery by Plaintiff shall not commence until Plaintiff has received and

reviewed Defendants’ answer or response to the Complaint and the report ordered herein. This

action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and 26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein.

Upon the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff, to Defendants, and to the Attorney

General for the State of Kansas.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 6th day of September, 2019.

                                               s/    Sam A. Crow
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                 12
